NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BORIS MAURICIO SUTUJ, AKA Walter                No.    16-72467
Humberto Chen, AKA Boris Sutuj,
                                                Agency No. A205-718-080
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Boris Mauricio Sutuj, a native and citizen of Guatemala, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his applications for

withholding of removal and protection under the Convention Against Torture


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo

questions of law. Bhattarai v. Lynch, 835 F.3d 1037, 1042 (9th Cir. 2016). We

deny in part and dismiss in part the petition for review.

      The BIA did not err in its determination that Sutuj waived any challenge to

the IJ’s determination that there had been a fundamental change in circumstances

in Guatemala, see Alanniz v. Barr, 924 F.3d 1061, 1068-69 (9th Cir. 2019) (no

error in BIA’s waiver determination), so we lack jurisdiction to consider his

merits-based contentions, see Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.

2004) (court lacks jurisdiction to review claims not presented to the agency).

      We lack jurisdiction to consider Sutuj’s contention that he established a clear

probability of future persecution because he failed to raise the issue before the

BIA. See id. at 677-78.

      As to CAT protection, the BIA did not err in its determination that Sutuj

waived the claim on appeal, see Alanniz, 924 F.3d at 1068-69, so we lack

jurisdiction to consider his merits-based contentions, see Barron, 358 F.3d at 677-

78.

      Sutuj’s opposed motion to remand this petition to the BIA (Docket Entry

No. 23) is denied.

      The temporary stay of removal remains in place until the mandate issues.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.



                                          2                                     16-72467